Citation Nr: 1640120	
Decision Date: 10/06/16    Archive Date: 10/19/16

DOCKET NO.  11-09 422	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for right knee disorder.

2.  Whether new and material evidence has been received to reopen a claim for service connection for left knee disorder.

3.  Whether new and material evidence has been received to reopen a claim for service connection for left thumb disorder.

4.  Entitlement to service connection for right thumb disorder. 

5.  Entitlement to a disability evaluation in excess of 40 percent disabling for lumbosacral spine fibromyositis. 

6.  Entitlement to a total disability rating for individual unemployability (TDIU).



REPRESENTATION

Veteran represented by:	Paralyzed Veterans of America, Inc.


WITNESSES AT HEARING ON APPEAL

Veteran and S. W. 


ATTORNEY FOR THE BOARD

D. M. Donahue Boushehri, Counsel 


INTRODUCTION

The Veteran served on active duty from November 1979 to October 1985.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  Administrative control of the appeal was transferred to the RO in Denver, Colorado, prior to certification to the Board.

In July 2015, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims file.

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  During a July 2015 Board hearing, prior to the promulgation of a decision in the appeal, the Veteran withdrew the claim for an increased rating for lumbosacral spine fibromyositis.

2.  In a March 2004 decision, the RO denied the claims for service connection for right and left knee disorders and a left thumb disorder.  The Veteran did not appeal this decision.

3.  Evidence presented since the RO's March 2004 decision is cumulative of evidence previously considered and does not relate to an unestablished fact necessary to substantiate the claim for service connection for left and right knee disorders. 

4.  Evidence presented since the RO's March 2004 decision is not cumulative of evidence previously considered and does relate to an unestablished fact necessary to substantiate the claim for service connection for a left thumb disorder.

5.  Right and left thumb disorders were not present in service, was not manifested within one year of the Veteran's discharge from service, and are not otherwise etiologically related to service.
	

CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal have been met with respect to the issue of entitlement to an increased rating for lumbosacral spine fibromyositis.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

2.  The RO's March 2004 denial of service connection right and left knee and left thumb disorders is a final and binding determination based on the evidence then of record.  38 U.S.C.A. § 7105 (West 2014).

3.  New and material evidence has not been received to reopen a claim for service connection for left knee disorder.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

4.  New and material evidence has not been received to reopen a claim for service connection for right knee disorder.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

5.  New and material evidence has been received to reopen a claim for service connection for left thumb disorder.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

6.  A right thumb disorder was not incurred or aggravated during active service, and the incurrence or aggravation of arthritis of the right knee during such service may not be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).

7.  A left thumb disorder was not incurred or aggravated during active service, and the incurrence or aggravation of arthritis of the right knee during such service may not be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawn Claim

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2015).  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204 (2015).  The Veteran has withdrawn the appeal on the issue of entitlement to an increased rating for lumbosacral spine fibromyositis; hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review this issue and the appeal is dismissed.

II. Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).  A pre-adjudication July 2009 letter satisfied the duty to notify provisions.  This letter provided basic notice regarding new and material evidence.  Under the facts of this case, the Board finds that this letter satisfied VCAA notification requirements, as outlined by current case law and pertinent laws and regulations.

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c).  The Veteran's service treatment and personnel records and post-service VA and private treatment records are of record.

While the Veteran was not provided with a VA examination or medical opinion in conjunction with his claim to reopen a left knee disorder, VA's duty to obtain such medical evidence is not triggered, absent the submission of new and material evidence, which the Veteran has not presented.  See 38 C.F.R. § 3.159(c)(4)(iii).

The Board also notes that the Veteran has been afforded appropriate VA examinations and pertinent VA medical records have been obtained.  As will be explained elsewhere in this decision, the Board finds the Veteran's statements as to parachute jumps in service to be not credible, therefore, an additional examination is not necessary.  The current examinations adequately address all critical matters relevant to these claims.  

The Veteran has not been afforded a VA examination to assess the nature and etiology of his claimed right thumb disorder.  VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In the present case, there is no competent evidence of record to support a finding that the Veteran's claimed left thumb disorder is related to service.  The Veteran himself has provided statements that his claimed disorders are related to service, and although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issues in this case, these fall outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer); see also Waters v. Shinseki, 601 F.3d 1274, 1279 (Fed. Cir. 2010) (the Veteran's conclusory lay statement is insufficient to trigger VA's duty to provide an examination with an opinion).  The evidence does not satisfy all the elements of McLendon; therefore, VA is not required to provide him with a VA examination in conjunction with his right thumb claim.

Additionally, the Veteran testified at a Board hearing.  The hearing was adequate as the VLJ who conducted the hearing explained the issue and identified possible sources of evidence that may have been overlooked.  38 C.F.R. 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Moreover, neither the Veteran nor his representative have alleged any deficiency in the conducting of his Board hearing related to the hearing officer's duties under section 3.103(c)(2).  See Bryant, 23 Vet. App. at 497-98.  

In light of the above, the Veteran has had a meaningful opportunity to participate in the processing of these claims, and no prejudicial error has been committed in discharging VA's duties to notify and assist.  See Shinseki v. Sanders, 556 U.S. 396, 407, 410 (2009); Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004); Arneson v. Shinseki, 24 Vet. App. 379, 389 (2011); Vogan v. Shinseki, 24 Vet. App. 159, 163 (2010).


III. Claims to Reopen

In general, VA rating decisions from which an appeal is not perfected in a timely manner become final and binding based on the evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  Pursuant to 38 U.S.C.A. § 5108, however, a finally-disallowed claim may be reopened when new and material evidence is presented or secured with respect to the claim.

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is 'new and material,' the Board must presume the credibility of the evidence in question.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held, however, that evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented to the Board.  Anglin v. West, 203 F.3d 1343 (2000).  The Board, in the first instance, must rule on the matter of reopening a claim.  The Board has a responsibility to consider whether it is proper for a claim to be reopened.  Jackson v. Principi, 265 F.3d 1366 at 1369 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

In the case of Shade v. Shinseki, 24 Vet. App. 110 (2010), the United States Court of Appeals for Veterans Claims (Court or Veterans Court) clarified that the phrase 'raises a reasonable possibility of substantiating the claim' is meant to create a 'low threshold' that enables, rather than precludes, reopening.  Specifically, the Court stated that reopening is required when the newly submitted evidence, combined with VA assistance and considered with the other evidence of record, raises a reasonable possibility of substantiating the claim.  Id.

The RO initially denied the Veteran's claims for service connection for right and left knee disorders and a left thumb disorder in a March 2004 rating decision.  The Veteran did not appeal the decision.  

The evidence received since the time of the March 2004 RO decision includes assertions of the Veteran, VA treatment records dated through November 2013, VA examination reports dated in May and November 2012, and a July 2015 Travel Board hearing transcript.  

For the left and right knee claims, the claims were previously denied on the basis that, although the Veteran had current right and left knee diagnoses, the evidence did not show that a left or right knee disorder was incurred or aggravated in service.  The Board finds the new evidence is duplicative of similar lay and medical assertions considered by the RO, and VA treatment records reflecting his ongoing treatment for his left and right knee impairment, which are not material, as they do not suggest a potential nexus to service.  Thus, new and material evidence has not been presented; accordingly, reopening the claims for left and right knee disorders is not warranted.

For the left thumb claim, the claim was previously denied on the basis the Veteran had did not have a current diagnosis.  The Board finds the new evidence, including a  VA examination report dated in November 2012 which indicates a diagnosis of degenerative or traumatic arthritis of the thumb, is also material.  Thus, new and material evidence has been presented; accordingly, reopening the claim a left thumb disorder is warranted.

IV.  Service Connection

Rules and Regulations 

Service connection may be granted for a disability resulting from a disease or injury incurred in, or aggravated by, active service.  See 38 U.S.C.A. §§ 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).  In order to establish a right to compensation for a present disability, a Veteran must show three things: 1) the existence of a present disability; 2) an in-service incurrence or aggravation of a disease or injury; and 3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) [table].

For certain chronic disorders, including arthritis, service connection may be granted on a presumptive basis if the disease is manifested to a compensable degree within one year following service discharge.  38 U.S.C.A. §§ 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a) (2015); Fountain v. McDonald, 27 Vet. App. 258, 264 (2015) (holding that tinnitus is an organic disease of the nervous system and thus qualifies as a chronic disease under § 3.309(a)).

Even where service connection cannot be presumed, service connection may still be established on a direct basis.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his or her current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if: 1) the layperson is competent to identify the medical condition; 2) the layperson is reporting a contemporaneous medical diagnosis; or 3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).

Reasonable doubt concerning any matter material to the determination is resolved in the Veteran's favor.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Factual Background and Analysis

Service treatment records (STRs) include a May 1981 note in which the Veteran reported he injured his thumb two weeks ago playing basketball, and that he reinjured it in the past week.  This had caused pain and some swelling.  The examiner noted trauma, left thumb sprain.  An x-ray report at that time showed no obvious fracture.  A separation examination report dated in June 1984 note upper extremity abnormalities related to wrist and right collarbone, but not of the hand.  In a June 1985 medical history report, the Veteran denied swollen or painful joints, 

Post-service VA treatment records include complaints of thumb pain and numbness.  In an October 2003 VA nursing note, the Veteran complained of left thumb numbness.  In a September 2003 VA mental health note, the examiner noted left thumb with possible carpal tunnel.  The Veteran had complained of stinging with numbness.  

In an August 2010 statement, the Veteran reported thumb pain daily.

The Veteran underwent a VA examination for his claimed left thumb disorder in November 2012.  The Veteran reported he suffered numerous jams to the thumb while playing basketball while on active duty in Germany.  He stated he was seen in Germany and treated for the thumb.  He could not recall being treated after that time.  He did not seek treatment following discharge.  His pain is in the MCP joint of the left thumb.  He complained of stiffness, swelling with occasional redness, and occasional clicking/popping.  He stated he is not working and when he did work, he had difficulty with gripping, grasping, twisting tools, and heavy lifting with the hand.  The examiner noted imaging studies showed degenerative or traumatic arthritis of both the right and left hand.  The examiner reviewed the claims file and noted the Veteran had jammed his left thumb playing basketball in service in 1981.  He served an additional 4 years and 5 months without any further care.  The separation examination was negative for any complaints related to the left thumb, and no abnormalities were seen on examination.  The examiner also noted there was no interim data proximate to discharges; therefore, the examiner could not establish chronicity.  The examiner determined that, based on the information available, the Veteran's left thumb disorder is less likely than not related to the one acute treatment in service and less likely than not related to military service.  

During a July 2015 hearing, the Veteran testified that he injured his right and left thumb playing basketball in service.  He stated that he did seek treatment for his right thumb, but he was unsure.  He denied any treatment following service.  He stated that his thumbs are painful, with his right thumb more painful than the left.  

After a review of the evidence, the Board finds that the preponderance of evidence weighs against the Veteran's claim of entitlement to service connection for a left and right thumb disorders.

Initially, the Board notes that there is no probative evidence that the Veteran's right and left thumb arthritis first manifested during active service or within one-year of service discharge.  Arthritis was not noted during service.  In addition, he did not have characteristic manifestations sufficient to identify a chronic disease entity during service or within one year of separation.  Rather, he denied pertinent pathology at separation and the clinical evaluation was normal.  

The Board finds that the overall weight of the evidence, is against granting service connection for the left and right thumb arthritis being claimed.  No medical professional has ever suggested that the Veteran's right or left thumb disorders were related to his military service, and neither the Veteran nor his representative has presented, identified, or even alluded to the existence of any such medical evidence or opinion.  Furthermore, the September 2013 VA medical examiner considered the Veteran's claims file, his contentions, the medical evidence of record, and conducted a complete physical examination, but concluded that the Veteran did not have a left thumb disorder caused or incurred during active service.  The examiner also found no evidence of a continuity of symptomatology.   

The Board has considered the Veteran's statements made in support of his claims, including his assertions that his right and left thumb disorders were due to injury while playing basketball in service.  But, he has not demonstrated any specialized knowledge or expertise indicating he is capable of rendering a competent medical opinion on this determinative issue of causation.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issues in this case, the diagnosis and etiology of right and left thumb disorders and whether they were caused or aggravated by his service, this falls outside the realm or purview of common knowledge of a lay person.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).

The Board has considered whether there is any prejudice to the Veteran's claim for service connection for a left thumb disability in that the Board reopened the claim and denied the claim on the merits.  In this regard, the RO in its adjudication of the appeal before the Board indicated that the claim was not reopened.  In relation to a separately filed claim during the pendency of this appeal, the RO obtained the VA examination of the thumb previously discussed and adjudicated the appeal on the merits in a December 2012 rating decision, which included discussion of the VA examination findings.  On this basis, the Board finds that the Veteran had been notified of the merits basis for the denial and the Veteran is not prejudiced by the Board proceeding to the merits of this appeal as to the left thumb.

As the preponderance of the evidence is against these claims, the benefit-of-the-doubt doctrine does not apply, and these claims of entitlement to service connection for right and left thumb arthritis resultantly must be denied.


ORDER

New and material evidence has not been received to reopen a claim for service connection for right knee condition; the claim is denied. 

New and material evidence has not been received to reopen a claim for service connection for left knee condition; the claim is denied. 

New and material evidence has been received to reopen a claim for service connection for left thumb condition; to that extent only, the claim is granted. 

Entitlement to service connection for right thumb disorder is denied. 

Entitlement to service connection for left thumb disorder is denied.


REMAND

The Board finds a remand is required to provide another opinion regarding employability.  The May 2012 VA examiner determined the Veteran's service-connected lumbar spine condition would affect his ability to perform as an electrician; however, sedentary work that did not require lifting, bending, stooping, crawling, climbing and allowed for frequent breaks would be possible.  During the July 2015 Board hearing, the Veteran's witness argued the Veteran was not capable of retraining due to the effects of the medication for his service-connected mental health and back disabilities.  As there is no opinion which considers all of the Veteran's service-connected disabilities, the Board finds a remand is required for a social and occupational survey.

Accordingly, the case is REMANDED for the following action:

1.  Obtain updated VA treatment records.

2.  Obtain an opinion from a qualified clinician regarding the functional impact that the Veteran's service connected back disability and psychiatric disability have on the Veteran's ability to maintain substantially gainful employment.  Access to the Veteran's regard should be provided.  In this regard, the clinician should discuss the Veteran's work history, education, and training, and discuss the types of employment that the Veteran is capable of maintaining.  If the clinician finds that an examination of the Veteran is necessary in order to provide this opinion, such an examination should be scheduled.  A rationale for all opinions should be provided.

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


